PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pason Systems Corp.
Application No. 16/156,143
Filed: October 10, 2018
For: METHOD, SYSTEM, AND MEDIUM FOR CONTROLLING RATE OF A PENETRATION OF A DRILL BIT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed February 09, 2022, to accept a delayed submission of certified copy of a foreign application.

Petitioner has indicated in the present petition that “since the burden was on the Patent Office to retrieve the priority document” a fee is not due because “Authorization to Permit Access” was given.  However, petitioner has failed to provide the required WIPO DAS access code on the application data sheet in order for the Office to attempt retrieval.1  The required certified copy of the foreign application was not filed within the time period provided in 37 CFR 1.55(f)(1). Accordingly, a petition is required under the provisions of 37 CFR 1.55 (f)(3) for acceptance of the late submission of a certified copy of the foreign application. The required $220 petition fee therefor is due and has been charged to petitioner’s deposit account, as authorized.2 

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application on February 09, 2022.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet (ADS) on October 10, 2018. 

Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or the processing into a patent should be directed to the Office of Data Management at (571) 272-4200.


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions
	


    
        
            
        
            
    

    
        1 Petitioner is reminded that under the PDX program it is applicant’s responsibility to ensure that the certified copy has been received in the file record.  See MEPE 215.02(a).
        2The current fee amount for the required petition fee of $220 has been charged.